DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Remarks
This action is in response to the Amendments filed 06/30/2022.
Claims 1, 2, 4-12, 14, 16-17 are pending.
Response to Arguments
Applicant’s arguments, see Page 6, filed 06/30/2022, with respect to the rejection of claim 13 under 35 U.S.C. 112(d) have been fully considered and are persuasive. Claim 13 has been cancelled. The rejection of claim 13 under 35 U.S.C. 112(d) has been withdrawn. 
Applicant’s arguments, see Page 6, filed 06/30/2022, with respect to the rejection of claims 1, 2, 4-14, and 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive. Claims 13 and 18 are cancelled. Applicant argues that Bean fails to disclose the limitations of amended independent claims 1 and 14, specifically the automatic initiation and termination of the treatment protocol. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the current office action below.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 7, “surface the medium” should read “surface of the medium”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, 14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 14 recite the limitation “a second preset temperature”. However, there is no mention of a second preset temperature in the specification. The specification simply states in par. [0061], comparing the temperature to a “preset threshold temperature (i.e., too hot)”. This is not the same as what is claimed, as the claim specifically requires the surface temperature to be heated to a second preset temperature, which is not considered to be the same as the preset threshold temperature. Further, no example of a preset threshold temperature or second preset temperature is mentioned. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011, of record), hereinafter Sakamoto, further in view of Bean et al. (US Patent Application Publication 2014/0121631, of record), hereinafter Bean, further in view of Anderson et al. (US Patent Application Publication 2005/0251118), hereinafter Anderson, and further in view of Caccia (International Publication WO 2014/135176).
Regarding claim 1, Sakamoto discloses a photo-thermal targeted treatment system for damaging a target embedded in a medium (e.g. 10 Fig.1), the system including:
a controller (e.g.  16 Fig.1, Par. [0023]: the computer is considered the controller);
a photo-thermal treatment unit (e.g. 14 Fig.1) including a light source (e.g. 30 Fig.1, Par. [0029]); 
a cooling unit (e.g. Figure 1: cooling device 22; Par. [0025], lines 1-4);
wherein the controller is configured to initiate a treatment initiation process and is further configured for administering a treatment protocol (e.g.  16 Fig.1, Par. [0023]: the computer is considered the controller; Par. [0037]: the computer controls the devices);
wherein the treatment initiation process comprises cooling a treatment area of the medium (e.g. Fig. 6: step 502, cooling the target medium); and after the surface temperature of the treatment area is cooled to a first preset temperature, automatically initiating the treatment protocol (e.g. Par. [0052]: cooling can be done with a temperature controlled device; Par. [0054]: the device can have a temperature of -10 C to 20C; Fig. 6: step 506, treating the medium after cooling it);
wherein the treatment protocol is administered using the light source at a preset power setting and a preset pulse timing setting (e.g. Par. [0061]: describes different power settings and pulse timings).
However, Sakamoto fails to disclose a temperature monitor for measuring the temperature of the medium; measuring a surface temperature of the treatment area; wherein the treatment protocol further includes a cooling procedure for cooling the medium while administering the treatment protocol; wherein the controller is configured to adjust the treatment protocol based on the temperature of the medium; and wherein the controller is further configured to automatically initiate a termination protocol, wherein the termination protocol comprises: measuring the surface temperature of the treatment area during the treatment protocol; comparing the surface temperature to a second preset temperature; and after the surface temperature is heated to the second preset temperature, automatically terminating the treatment protocol. 
Bean, in a similar field of endeavor, discloses a method for providing laser treatment to the skin. Bean discloses a temperature monitor for measuring the temperature of the medium and of the surface area of the treatment area during treatment, and for the controller to be configured to adjust the treatment protocol based on the temperature of the medium (e.g. Par. [0078]: “An alternate method of treatment is to add a temperature measurement device to measure temperature at or near the treatment area that can correlate to the epidermis 27 or dermal temperature of interest during the treatment of the skin and adjust one or more of the program attributes (laser power, pulse width, time delay between pulses, or total number of pulses) to maintain a desired temperature.”; Par. [0083]: the power level of the laser is changed based on the temperature in order to achieve the desired temperature profile).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto to include a temperature monitor and adjusting the treatment protocol based on the temperature as taught by Bean in order to provide the predictable results of achieving and maintaining the desired temperature.
However, Sakamoto in view of Bean fails to disclose wherein the treatment protocol further includes a cooling procedure for cooling the medium while administering the treatment protocol; and wherein the controller is further configured to automatically initiate a termination protocol, wherein the termination protocol comprises: comparing the surface temperature to a second preset temperature; and after the surface temperature is heated to the second preset temperature, automatically terminating the treatment protocol. 
Anderson, in a similar field of endeavor, discloses an apparatus and method to treat biological external tissue. Anderson discloses a cooling procedure for cooling the medium while administering the treatment protocol (e.g. Par. [0094]: “The contact cooling may be performed by placing a cold, optically transparent element (not shown) on the biological external tissue 302 prior to, during and after treatment”); and wherein the controller is further configured to initiate a termination protocol, wherein the termination protocol comprises: comparing the surface temperature to a second preset temperature; and after the surface temperature is heated to the second preset temperature, terminating the treatment protocol (e.g. Par. [0078]: “The controller is a micro controller and/or microprocessor that interprets the skin temperature, and if the temperature has reached a dangerous level, the micro controller terminates the application of energy in one embodiment of the invention”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Bean to include cooling the medium while administering the treatment protocol and terminating the protocol when a threshold is reached as taught by Anderson in order to provide the predictable results of minimizing injury to the skin by cooling it and terminating the procedure when a high temperature is reached. 
However, Sakamoto in view of Bean and Anderson fails to disclose wherein the initiation and termination processes are initiated automatically. Caccia is directed towards a light system for controlling skin temperature. Caccia discloses using automatic controls for the treatment cycles (e.g. Abstract; Page 6, lines 18-21: “treatments of any type can be performed in automatic mode, with specific coded programs (e.g., with algorithms), installed on computerized units and selectable at the time of use.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Bean and Anderson to include automating the procedures as taught by Caccia in order to provide the predictable results of reducing user burden by automating the process.  
Regarding claim 14, Sakamoto discloses a method for using a photo-thermal targeted treatment system for damaging a target embedded in a medium, the system including a light source (e.g. Par. [0029]), the method including: 
1) defining a set of parameters for a series of light pulses to be generated by the light source, the set of parameters including a preset power level, preset pulse length, a preset pulse interval, and a number of light pulses  (e.g. Par. [0106]-[0107]: power level, pulse width, pulse length, and number of light pulses are defined and used); 
2) cooling a surface the medium to a first preset temperature (e.g. Fig. 6: step 502, cooling the target medium; Par. [0052]: cooling can be done with a temperature controlled device; Par. [0054]: the device can have a temperature of -10 C to 20C); 
3) after the surface of the medium is cooled to the first preset temperature, generating the series of light pulses, in accordance with the set of parameters as defined (e.g. Par. [0052]: cooling can be done with a temperature controlled device; Par. [0054]: the device can have a temperature of -10 C to 20C; Fig. 6: step 506, treating the medium after cooling it; Par. [0106]-[0107]: light pulses are applied); and
4) administering the series of light pulses to the medium according to a treatment protocol (e.g. Par. [0106]-[0107]: light pulses are applied). 
However, Sakamoto fails to disclose 3) measuring the temperature of the surface of the medium; 5) cooling the medium while administering the series of light pulses to the medium; and 6) monitoring the temperature of the surface of the medium during the treatment protocol and automatically triggering a termination of the treatment protocol when the temperature of the surface of the medium is heated to a second preset temperature.
Bean, in a similar field of endeavor, discloses a method for providing laser treatment to the skin. Bean discloses a temperature monitor for measuring the temperature of the medium during treatment (e.g. Par. [0078]: “An alternate method of treatment is to add a temperature measurement device to measure temperature at or near the treatment area that can correlate to the epidermis 27 or dermal temperature of interest during the treatment of the skin and adjust one or more of the program attributes (laser power, pulse width, time delay between pulses, or total number of pulses) to maintain a desired temperature.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto to include a temperature monitor to measure the temperature of the surface of the medium during treatment as taught by Bean in order to provide the predictable results of achieving and maintaining the desired temperature.
However, Sakamoto in view of Bean fails to disclose 5) cooling the medium while administering the series of light pulses to the medium; and 6) triggering a termination of the treatment protocol when the temperature of the surface of the medium is heated to a second preset temperature.
Anderson, in a similar field of endeavor, discloses an apparatus and method to treat biological external tissue. Anderson discloses a cooling procedure for cooling the medium while administering the treatment protocol (e.g. Par. [0094]: “The contact cooling may be performed by placing a cold, optically transparent element (not shown) on the biological external tissue 302 prior to, during and after treatment”); and triggering a termination of the treatment protocol when the temperature of the surface of the medium is heated to a second preset temperature (e.g. Par. [0078]: “The controller is a micro controller and/or microprocessor that interprets the skin temperature, and if the temperature has reached a dangerous level, the micro controller terminates the application of energy in one embodiment of the invention”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Bean to include cooling the medium while administering the treatment protocol and terminating the protocol when a threshold is reached as taught by Anderson in order to provide the predictable results of minimizing injury to the skin by cooling it and terminating the procedure when a high temperature is reached. 
However, Sakamoto in view of Bean and Anderson fails to disclose wherein the generation of light pulses and termination processes are initiated automatically. Caccia is directed towards a light system for controlling skin temperature. Caccia discloses using automatic controls for the treatment cycles (e.g. Abstract; Page 6, lines 18-21: “treatments of any type can be performed in automatic mode, with specific coded programs (e.g., with algorithms), installed on computerized units and selectable at the time of use.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Bean and Anderson to include automating the procedures as taught by Caccia in order to provide the predictable results of reducing user burden by automating the process.
Claim 1 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 2, Sakamoto further teaches wherein the treatment protocol includes a conditioning pre- procedure for preheating the target and the medium (e.g. Par. [0027]), and a thermal photo- treatment procedure (e.g. Par. [0029]), wherein the pre-conditioning procedure and the photo-thermal treatment procedure are both administered using the light source (e.g. Par. [0031]: the light source for the pre-conditioning procedure and the photo treatment are the same), without changing the preset power setting and the preset pulse timing setting between the pre-conditioning procedure and the photo-thermal treatment procedure (e.g. Par. [0035]: describes the preconditioning and/or phototreatment light source configured to emit pulses of light at the same pulse widths without changing settings; Par. [0036]: phototreatment light source configured to emit pulses of light with the same pulse widths as described in Par. [0035] for the preconditioning light source).
Claim 2 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 4, Sakamoto further teaches the system, while administering the treatment protocol, the light source is set to emit a series of light pulses at a preset power level, preset pulse length, and preset pulse interval (e.g. Par. [0061]: describes the different power settings, pulse lengths, and pulse intervals).
 Claim 4 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 5, Sakamoto further teaches the preset power level is in a range of 10 W/cm2 to 25 W/cm2 (e.g. Par. [0061], lines 1-14).
Claim 4 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 6, Sakamoto further teaches wherein the preset pulse length is in a range of 25 milliseconds to 100 milliseconds per pulse (e.g. Par. [0061], lines 15-25).
Claim 4 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 8, Sakamoto further teaches wherein the treatment protocol includes application of the light pulses in a scanned fashion over a preset area (e.g. Par. [0064]; Figure 4 shows the preset area).
Claim 8 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 9, Sakamoto further teaches wherein the preset area includes a matrix of treatment blocks of 2-by-1 or larger (e.g. Figure 4 shows the preset area as a matrix).
Claim 8 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 10, Sakamoto teaches wherein the preset area includes a matrix of treatment blocks (e.g. Figure 4 shows the preset area as a matrix). Sakamoto discloses the claimed invention except for the preset area including a 2-by-2 matrix of 4 to 6 millimeter-by-4 to 6 millimeter treatment blocks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Sakamoto with the preset area including a 2-by-2 matrix of 4 to 6 millimeter-by-4 to 6 millimeter treatment blocks, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ. 
Claims 4 and 14 are obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claims 11 and 16, Sakamoto further teaches wherein administering the series of light pulses includes applying the series of light pulses such that a temperature of the medium is less than a damage threshold for the medium, and the target is heated to a temperature greater than a damage threshold for the target (e.g. Par. [0022], lines 18-24).
Claims 11 and 14 is obvious over S Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claims 12 and 17, Sakamoto further teaches wherein administering the series of light pulses includes raising a temperature of the medium to less than 55°C, while heating the target to a temperature greater than 55°C (e.g. Par. [0107]-[0108]: the temperature of the medium (the epidermis) is less than 55°C while the temperature of the target is greater than 55°C after 15 pulses).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011, of record), hereinafter Sakamoto, further in view of Bean et al. (US Patent Application Publication 2014/0121631, of record), hereinafter Bean, further in view of Anderson et al. (US Patent Application Publication 2005/0251118), hereinafter Anderson, and further in view of Caccia (International Publication WO 2014/135176), as applied to claims 1 and 4 above, and further in view of Owens et al. (US Patent Application Publication 2012/0010684, of record), hereinafter Owens.
Claim 4 is obvious over Sakamoto, Bean, Anderson, and Caccia as indicated above. Regarding claim 7, Sakamoto in view of Bean, Anderson, and Caccia does not teach the limitation wherein the preset pulse interval is in a range of 0.5 seconds to 2.5 seconds. 
Owens, in a similar field of endeavor, teaches a power supply for dermatologic treatment devices. Owens teaches it is known for the pulse intervals to be between 0.4 seconds to greater than or equal to 2.25 seconds (e.g. Par. [0054]: lines 12-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Bean, Anderson, and Caccia to include the pulse intervals to be between 0.4 seconds to greater than or equal to 2.25 seconds as taught by Owens in order to provide the predictable results of providing continuous, gliding light treatment to the skin.
Double Patenting
Claims 1, 2, 4-12, 14, 16, and 17 of this application is patentably indistinct from claims 1, 5-7, 9-14, and 16-22 of Application No. 16/972711. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 4-12, 14, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7, 9-14, and 16-22 of copending Application No. 16/972,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the two applications are directed towards analogous photothermal treatment systems and methods for damaging a target embedded in a medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tankovich et al. (US Patent Application Publication 2011/0160712) teaches a laser process for tissue treatment.
Neev (US Patent Application Publication 2004/0005349) teaches a device and a method for removing or modifying a material substance.
Hofvander (US Patent Application Publication 2020/0383728) discloses a method for determining a set of parameters for operating a light source within a photo-thermal targeted treatment system.
Anderson (US Patent 5,810, 801) discloses a method for treating wrinkles using radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792